DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Shimode et al. discloses a medical imaging apparatus and method comprising a scanning bore (Fig. 1); gradient coils (5; Fig. 1); a first noise detection unit (16) disposed in the scanning bore (Fig. 1); a second array of noise detection units (13R; 13L) disposed near a target position associated with the subject (Fig. 1); processing circuit configured to determine anti-noise signals based on the first and second noise signals (11; 15; 18; Fig. 1); and a denoising unit (14) configured to generate sounds in accordance with the anti-noise signals (Fig. 1). Shimode et al. does not teach or render obvious the claimed combination of subject matter comprising a first array of noise detection units and wherein the processing circuit is configured to determine anti-noise signals based on the first noise signals, the second noise signals, and excitation signals used for the operation of the gradient coils.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sellers (US 2005/0248346) discloses a medical imaging system comprising a noise detection system for acoustic noise reduction/cancellation. Yang (US 2013/0154647) discloses an MRI apparatus including a noise cancelling unit. Bechtold et al. (US 6,954,666) discloses a method for reduction of the operating noise produced by a medical diagnostic. Brungart (US 6,463,316) discloses active noise cancellation for MRI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793